                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN



          UNITED STATES OF AMERICA

                            v.                                          SENTENCING MINUTES

              ALEXANDER P. BEBRIS                                             Case No. 19-CR-2


HONORABLE WILLIAM C. GRIESBACH presiding                                    Time Called: 1:30 p.m.
Proceeding Held: November 13, 2020                                       Time Concluded: 2:03 p.m.
Deputy Clerk: Mara                                                                 Tape: 111320 Zoom Video

Appearances:

UNITED STATES OF AMERICA by:                               Daniel R. Humble
ALEXANDER P. BEBRIS via video and by:                      Jason D. Luczak
US PROBATION OFFICE by:                                    Brian Koehler


☒ The parties have no objections to the factual            ☒ The parties have no objections to the application of
  statements in the PSR                                      the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR      ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                                 by ☐ Plaintiff ☐ Defendant

☒ The court adopts the factual statements and              ☐ The court adopts the factual statements and
  guideline application as set forth in the PSR              guideline application with these changes:




☒ The government presents sentencing argument: 5           ☒ The defendant presents sentencing argument: 5 yr
  yr mm                                                      mm
☒ Defendant exercises right of allocution.                 ☒ The court imposes sentence.
☒ The government dismisses count(s) 2.                     ☒ Defendant advised of appeal rights.

Mr. Luczak notes defense will be filing a notice of appeal relating to the decision and order of the previously filed
motions to quash and to suppress.
The Court STAYS this sentence and will allow the defendant’s continued release with conditions as
previously set pending appeal proceedings under 18 U.S.C. § 3143.



                 Case 1:19-cr-00002-WCG Filed 11/13/20 Page 1 of 3 Document 82
SENTENCE IMPOSED:
Imprisonment:      60       Months as to Count(s)          1          of the Indictment.
                            Months as to Count(s)                     of the

        Imprisonment term for each count to be served ☐ concurrently ☐ consecutively.
                     TOTAL TERM OF IMPRISONMENT IMPOSED: _____ months.
        ☐ This term of imprisonment is to be served (☐ concurrently with or ☐ consecutively to) any state
        court sentence the defendant is currently serving.

Probation:                  Years as to Count(s)                     of the

Supervised          6       Years as to Count(s)          1          of the Indictment.
Release:                    Years as to Count(s)                     of the

MONETARY PENALTIES

Special Assessment:     $ 100.00                   due immediately

Fine:                   $                          ☒ fine waived

Restitution:            $                          ☐ determination deferred

JOINT AND SEVERAL PAYMENTS

☐ Fine and/or ☐ Restitution is joint and several with _____.
☐ Repayment of Buy Money is joint and several with _____.

FORFEITURE

☐ All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.

RECOMMENDATIONS

☐ The court recommends the defendant’s placement at _____.
☐ The court recommends the defendant’s participation in the Bureau of Prisons’ 500-hour drug treatment
  program.
☐ Other: _____.

CUSTODY

☐ The defendant is remanded to the custody of the U.S. Marshal Service.
☒ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office; ☐ on or after _____.




                 Case 1:19-cr-00002-WCG Filed 11/13/20 Page 2 of 3 Document 82
CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  with the following changes:

☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report with
  the following changes:




                Case 1:19-cr-00002-WCG Filed 11/13/20 Page 3 of 3 Document 82
